Citation Nr: 0727817	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to July 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which awarded service connection for 
diabetes mellitus with a 20 percent disability rating 
effective in July 2002.

The claim was previously before the Board in April 2005 and 
remanded for further development and adjudication.  Having 
been returned to the Board, the matter is now ready for 
appellate disposition.

The August 2002 rating decision denied service connection for 
bilateral retropatellar pain syndrome.  The veteran perfected 
an appeal as to the denial of these claims.  In a September 
2006 rating decision, service connection was awarded for 
bilateral chondromalacia patella with mild degenerative joint 
disease.  Therefore, those claims are no longer in appellate 
status.

The veteran presented testimony before the Board in October 
2004.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.

CONCLUSION OF LAW

The criteria for an initial 40 percent evaluation for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his service connection claim 
in April 2002.  In a May 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the original claim for service 
connection for diabetes mellitus, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in support of his claim.

The May 2002 VCAA notice was properly tailored to the 
application for service-connected benefits.  The RO awarded 
service connection for diabetes mellitus in the August 2002 
rating decision and assigned a 20 rating effective in July 
2002.  The veteran filed a notice of disagreement (NOD) in 
March 2003 with regard to the initial rating assigned.  

The matter was previously before the Board in April 2005 and 
remanded for further development and adjudication.  An 
additional VCAA letter was sent in May 2005, which notified 
the veteran of the evidence necessary to establish an 
increased rating for diabetes mellitus.  The veteran was 
further notified to submit any evidence in his possession 
that pertained to the claim.  In the September 2006 
supplemental statement of the case (SSOC), the veteran was 
notified of the evidence necessary to support a disability 
rating and an effective date.  The claim was last adjudicated 
in the September 2006 SSOC wherein the 20 percent rating for 
diabetes mellitus was continued.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the following: the 
veteran's service medical records; VA outpatient treatment 
records dated between 2002 and 2006; reports of VA 
examination dated between 2002 and 2006; and private medical 
records from Dr. VLC, Pueblo Fire Department, Pueblo Chemical 
Depot, and the Pueblo County Sherriff's Office.  The veteran 
presented testimony before the Board in October 2004.  The 
transcript has been associated with the claims folder.

In April 2006, the RO attempted to obtain from the veteran a 
new VA Form 21-4142, Authorization and Consent to Release 
Information to VA, for Dr. VLC.  The veteran did not respond.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submission of a completed VA Form 21-
4142, is not an impossible or onerous task.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes 
records from Dr. VLC have been associated with the claims 
folder.  There is no indication that there are any 
outstanding treatment records.  Thus, a further remand is not 
necessary.  38 C.F.R. § 3.159(c)(1).

The Board notes in July 2002 the veteran submitted an 
application for Vocational Rehabilitation.  There is no 
indication in the record that the veteran received said 
benefits.  Moreover, the record reveals the veteran is 
currently working as a security guard.  As such, a remand for 
those records is also not necessary.  38 C.F.R. 
§ 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and made aware 
of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  
See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the October 2004 Board hearing; the 
veteran's service medical records; VA outpatient treatment 
records dated between 2002 and 2006; reports of VA 
examination dated between 2002 and 2006; and private medical 
records from Dr. VLC, Pueblo Fire Department, Pueblo Chemical 
Depot, and the Pueblo County Sherriff's Office.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran contends that his service-connected diabetes 
mellitus warrants an initial rating in excess of 20 percent 
disabling as his disease requires the use of insulin, a 
restricted diet, and regulations of his activities.  Service 
connection for diabetes mellitus was awarded in an August 
2002 rating decision.  The RO assigned a 20 percent rating 
effective July 2002.  The veteran is appealing the original 
assignment of the 20 percent rating.  As such, the severity 
of the disability at issue shall be considered from the 
initial assignment of the disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 126. 

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this code section, a 20 percent rating is 
assigned for diabetes mellitus recurring insulin and 
restricted diet, or hypoglycemic agent and restricted diet.  
38 C.F.R. § 4.119.

A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits a diabetic car providers, plus 
complications that would not be compensated if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would not be 
compensated if separately evaluated.  Id.

Having carefully considered the veteran's contentions, 
including the testimony presented at his October 2004 
videoconference hearing, in light of the evidence of record 
and the applicable law, the Board finds that the 
manifestations of the veteran's diabetes mellitus more 
closely approximates the criteria an initial 40 percent 
evaluation and no higher.  In this regard, the record reveals 
the veteran has been on insulin since 2001.  Until August 
2005, when the veteran was placed on an insulin pump, his 
diabetes has been uncontrolled and caused multiple 
hypoglycemic reactions.  

Records from the Pueblo Fire Department and Pueblo County 
Sherriff's Office show the veteran had hypoglycemic reactions 
in March 2003, March 2004, April 2004, January 2005, February 
2005, and April 2005.  VA outpatient treatment records dated 
between 2002 and 2006 show the veteran was educated on the 
benefits of exercise and a proper diet.  In August 2005, the 
veteran was educated on the importance of carbohydrate 
counting.  

Records from the Pueblo Chemical Depot show the veteran was 
placed on medical restrictions because of uncontrolled blood 
sugar levels which could interfere with the safe performance 
of his essential job functions.  The veteran's medical chart 
shows he was treated for multiple hypoglycemic reactions in 
2005.  

In a May 2005 Consultation Report, Dr. VLC noted the 
veteran's diabetes mellitus was characterized by labile 
glucose that had been difficult to control.  Dr. VLC noted 
the veteran's condition required insulin and restricted diet.  
Dr. VLC further indicated that a regulation of activities had 
been necessary to manage the veteran's glucose levels and 
prevent symptomatic hypoglycemic episodes.  The restrictions 
included an inability to complete physical training, 
avoidance of prolonged jogging, avoidance of shift work, and 
adjustment of work and activity schedule for maintenance of 
regular feedings.  

Upon VA examination in March 2006, the examiner noted the 
veteran's diabetes was tightly controlled.  Prior to the 
insulin pump, the veteran experienced multiple hypoglycemic 
reactions, at least 4 hypoglycemic seizures, and eight or 
nine syncopal episodes.  The examiner indicated the veteran 
would not be able to obtain a driver's license for commercial 
driving, should not climb ladders, and should not be in a 
position where he was asked to work around machinery or 
altitude.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  While the veteran's symptomatology has abated 
somewhat since he began using the insulin pump in August 
2005, the overall diabetic picture has been one of 
uncontrolled glucose levels necessitating the use of insulin, 
restriction of diet, and some regulation of activities.  

The Board would note, though, that medical restrictions at 
work were lifted in May 2005.  Moreover, Dr. VLC's May 2005 
opinion regarding regulation of activities was rendered prior 
to the veteran's use of the insulin pump.  VA outpatient 
treatment records dated in December 2005 show the veteran was 
going to the gym daily.  The March 2006 VA examiner noted the 
veteran was working 40 hours per week as a security guard.  

However, the Board is cognizant that in order to maintain a 
healthy lifestyle, the veteran's diabetes mellitus requires 
tight control, and the Board finds that a state of relative 
equipoise has been reached in this case.  Thus, the benefit 
of the doubt rule will therefore be applied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  The current medical evidence, as 
previously discussed, approximates findings consistent with 
no more than an initial 40 percent disability evaluation for 
diabetes mellitus.  

While an initial 40 percent rating is warranted, there is no 
evidence of record to support an increase to 60 percent 
disabling.  Records from the Pueblo Fire Department and 
Pueblo County Sherriff's Office show the veteran refused 
treatment and/or transport on the majority of occasions 
between 2003 and 2005.  It appears he was transported to 
Parkview Hospital only in March 2004.  

The insulin pump has reduced the number of hypoglycemic 
events.  He has had only one episode of syncope since August 
2005.  There has been no evidence of diabetic retinopathy, 
ketoacidosis, neuropathy, nephropathy, or vasculopathy.  
There was some indication of some erectile dysfunction; 
however, the veteran was able to get soft erections, achieve 
penetration, and complete intercourse 50 percent of the time.  

The Board has also considered rating the veteran's service-
connected disability under other diagnostic codes, but finds 
none that may be applied on the facts of record or which 
would avail the veteran of a higher disability rating.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above.  See Fenderson, 12 Vet. App. at 126. 

There is also no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  There is nothing in the 
record to distinguish the veteran's case from the cases of 
numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  In this case, the 
veteran is currently employed 40 hours per week as a security 
guard.  Thus, there is no evidence indicating that his 
diabetes mellitus has caused marked interference with 
employment, nor has he had recent hospitalizations for 
hypoglycemic reactions.  The 40 percent schedular rating 
assigned herein has already adequately addressed, as far as 
can practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected 
diabetes mellitus.  See 38 C.F.R. § 4.1.  Therefore, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  




ORDER

Entitlement to an initial 40 percent evaluation for diabetes 
mellitus is awarded, subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
William Harryman
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


